DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
The Amendment filed 7/15/2021 has been entered.  Claims 1-20 are pending in the application with claims 1, 4, 5, 15-20 amended, claims 10-12, 15-20 withdrawn.

Election/Restrictions
Claim 13 is being rejoined as reading on the elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a parallel motion mechanism, the entire parallel motion mechanism of the surgical instrument being distal to the intermediate position in a first configuration; and the parallel motion mechanism of the surgical instrument heaves and sways a distal end of the surgical instrument without changing pitch and yaw of the distal end of the surgical instrument” in Claim 1
the structure for the parallel motion mechanism is being read as the components which form the parallel motion mechanism (1632) illustrated in Figs. 16A-16E.  The components being joint (1624 having two hinges, Fig. 16A, Par. 186 of the PGPub), body segment (1622, Fig. 16A), joint (1628 having two hinges, Fig. 16A, Par. 186, of the PGPub), first set of cables (1640a,1640b, Fig. 16D) connecting a first hinge of each of the joints (1624,1628) and a second set of cables (1640a,1640b, Fig. 16D) or function equivalents thereof.
“an endoscopic image capture component” in Claim 3
the structure of the endoscopic image capture component is being read as components defined in Par. 131.
“a transmission mechanism positioned proximal to the first body segment, the transmission mechanism being configured to change a heave or a sway of the distal end component with reference to a longitudinal axis of the first body segment without changing pitch or yaw of the distal end component” in Claim 7
the structure of the transmission mechanism is being read as a first set of cables (1642a,1642b, Fig. 16D) connected to a first or second hinge of joint (1624), Par. 188, Fig. 16D.
“a second parallel motion mechanism, the entire second parallel motion mechanism being distal to the distal end of the guide tube in the first configuration” in Claim 14
the structure for the second parallel motion mechanism is being read as the components which form the parallel motion mechanism (1632) illustrated in Figs. 16A-16E.  The components being joint (1624 having two hinges, Fig. 16A, Par. 186 of the PGPub), body segment (1622, Fig. 16A), joint (1628 having two hinges, Fig. 16A, Par. 186, of the PGPub), first set of cables (1640a,1640b, Fig. 16D) connected to a first hinge of each of the joints (1624,1628) or function equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner would like to note that a mere statement that Applicant did not intend to invoke 112(f) is not sufficient to overcome the 112(f) interpretation, but rather an amendment to the claim defining structure of the component would overcome a 112(f) interpretation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 10 and 12 of U.S. Patent No. US Patent No. 10,448,813. Although the claims at issue are not identical, they are not patentably distinct from each other because since Claims 1-4, 6, 8, 10 and 12 of US Patent No. 10,448,813 contains all of the structural and functional features as claimed in Claim 1-9, 13 and 14 of the present application.  The table below shows which claims of US Patent No. 10,448,813 show the features as claimed in the present application.
Claim of Present Application
Claims of US Patent No. 10,448,813
Claim 1
Claims 1,2
Claim 2
Claim 4
Claim 3
Claim 8
Claim 4
Claims 1,2
Claim 5
Claims 1,2
Claim 6
Claims 10,12
Claim 7
Claim 3

Claim 1
Claim 9
Claim 1
Claim 13
Claim 1
Claim 14
Claim 6


Claims 1, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US Patent No. 8,083,667. Although the claims at issue are not identical, they are not patentably distinct from each other because since Claim 1 of US Patent No. 8,083,667 contains all of the structural and functional features as claimed in Claim 1, 8 and 9 of the present application.  The table below shows which claims of US Patent No. 8,083,667 show the features as claimed in the present application.

Claim of Present Application
Claims of US Patent No. 8,083,667
Claim 1
Claim 1
Claim 8
Claim 1
Claim 9
Claim 1


Claims 1-9, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, 8, 10 and 12 of U.S. Patent No. US Patent No. 7,942,868. Although the claims at issue are not identical, they are not patentably distinct from each other because since Claims 1, 2, 3, 6, 8, 10 and 12 of US Patent No. 7,942,868 contains all of the structural and functional features as claimed in .
Claim of Present Application
Claims of US Patent No. 7,942,868
Claim 1
Claims 1
Claim 2
Claim 1
Claim 3
Claim 8
Claim 4
Claims 1,2
Claim 5
Claims 1,2
Claim 6
Claims 10,12
Claim 7
Claim 3
Claim 8
Claim 1
Claim 9
Claim 1
Claim 13
Claim 1
Claim 14
Claim 6


Allowable Subject Matter
Claim 1-9, 13 and 14 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejections.  Additionally, the examiner would like to note Claim 1 is allowable due to the interpretation of the parallel motion mechanism under 112(f).  If Applicant did not intend to have the parallel motion mechanism interpreted under 112(f), the examiner suggests amending Claim 1 to provide structure to the parallel motion mechanism.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        September 8, 2021